Title: To George Washington from James Gunn and Thomas P. Carnes, c.2 March 1795
From: Gunn, James,Carnes, Thomas P.
To: Washington, George


        
          Sir.
          [c.2 March 1795]
        
        In obedience to the will of the General Assembly of the State, we have the honour to represent. We beg leave to lay before the President of the United States, an Act passed by the Legislature of the State of Georgia, on the 28th day of December last. By a reference to the seventh section of the aforementioned Act, it will be perceived, that it is the duty of the senators, and Representatives of that State, in the Congress of the United States, to apply without loss of time, for a treaty to be held with the tribes, or Nations of Indians, claiming the right of soil to certain lands, as described in the said Act, lying beyond the present temporary boundary line. The General Assembly, at the time they passed this law, appear to have had in view, the operation of an Act of the General Government, entitled “An Act to regulate trade, and intercourse, with the Indian Tribes”—and in conformity thereto, they have appointed three respectable Citizens, to attend as Agents, on the part of the state, and appropriated the sum of thirty thousand dollars, for the purpose of defraying the expence of a treaty, and extinguishing the claims of Indians, if any there be, to lands lying within the boundaries, described in

the said Act. And to the end that the said treaty may be held, conducted, and concluded, in a fair, open, and honourable manner, and agreeable to the principles contained in the eighth section of the above recited Act of the United States—We have to request on the part of the state of Georgia, that a Commissioner, or Commissioners be immediately appointed, and the time, and place fixed on, for holding a treaty, with the aforesaid Indian tribes. It cannot have escaped the observation of the Executive, that a number of the frontier Citizens of the state of Georgia, have for several years past remained Captives, to a cruel, and barbarous enemy, and that many of those who have been so fortunate, as to avoid captivity, and preserve their lives, are reduced to extreme indigence, from the continued predatory war carried on against them by Indian tribes.
        We anticipate with confidence, that an early period will be fixed on, for holding a treaty, and hope that it may eventuate in a restoration of all the unfortunate sufferers, to their distressed families, and effectually secure the peace, and happiness of those, whose lot it is to reside on a frontier.
      